
	
		I
		111th CONGRESS
		1st Session
		H. R. 4060
		IN THE HOUSE OF REPRESENTATIVES
		
			November 6, 2009
			Mr. Thompson of
			 California (for himself and Mr.
			 Heller) introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Department of the Interior, Environment, and
		  Related Agencies Appropriations Act, 2010 to repeal a provision of that Act
		  relating to geothermal energy receipts.
	
	
		1.Repeal of geothermal energy
			 receipts provisionSection 423
			 of the Department of the Interior, Environment, and Related Agencies
			 Appropriations Act, 2010 is repealed.
		
